Exhibit 10.3

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amendment No. 1 to Second Amended and Restated Employment Agreement (the
“Amendment”) is entered into as of October 2, 2017 by and between Mateon
Therapeutics, Inc., a Delaware corporation formerly known as OXiGENE, Inc.
(the “Company”), and Dr. David J. Chaplin, an individual (the “Executive”).
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Second Amended and Restated Employment Agreement (as defined
below).

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to a Second Amended and
Restated Employment Agreement dated January 1, 2017 (the “Second Amended and
Restated Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Second Amended and
Restated Employment Agreement with respect to the compensation to be paid to the
Executive in order to conserve funds until further financing is secured, as
specified herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Second Amended and Restated Employment Agreement is
amended as follows:

1. Temporary Reduction in Salary. Notwithstanding Section 3 of the Second
Amended and Restated Employment Agreement, effective October 2, 2017,
Executive’s Base Salary shall be reduced to $110,000 (the “Reduced Salary”).
Executive shall be paid the Reduced Salary in accordance with the Company’s
normal payroll policies until the occurrence of a Financing Event. For purposes
of this Amendment, the term “Financing Event” means: (a) the closing of an
equity financing with gross proceeds equal to or greater than $4,000,000,
(b) the execution of a licensing or collaboration agreement for OXi4503 or CA4P
with an up-front payment equal to or greater than $4,000,000 if the Company
funds the remainder of Study OX1222, (c) any combination of (a) and (b) whereby
the gross proceeds are equal to or greater than $4,000,000, or (d) the execution
of a licensing or collaboration agreement for OXi4503 or CA4P with an up-front
payment equal to or greater than $1,000,000 if the licensee or collaborator
funds the remainder of Study OX1222. Immediately upon the closing of a Financing
Event, provided Executive remains employed with the Company as of the date of
the closing of the Financing Event, Executive’s salary shall be reinstated to
the previous Base Salary amount of $220,000. The Compensation Committee will
consider whether any additional compensation shall be paid to Executive related
to the period of Reduced Salary. Executive understands and agrees that Executive
has already been paid all wages due and owing under the Second Amended and
Restated Employment Agreement as of the date of this Amendment.

2. Effect of Amendment on “Good Reason”. Notwithstanding the definition of “Good
Reason” as stated in Section 6.6 of the Second Amended and Restated Employment
Agreement, nothing in this Amendment, including the temporary reduction of
Executive’s Base Salary, shall constitute Good Reason for Executive to resign
Executive’s Employment. The parties agree that the Reduced Salary is intended to
be temporary and that Executive is receiving the additional consideration of
continued employment with the Company. During the period of Reduced Salary, if
there is a Change in Control of the Company and Executive’s employment is
terminated or Executive terminates for Good Reason, any sums due to Executive
shall be based on Executive’s Base Salary before the salary reduction effective
with this Amendment No. 1.

3. Effective Date. This Amendment shall be effective as of October 2, 2017 (the
“Effective Date”).

4. Other Provisions. Except as specifically modified herein, the terms of the
Second Amended and Restated Employment Agreement shall remain in full force and
effect. It is understood and agreed that this Amendment to the Second Amended
and Restated Employment Agreement shall become part of the Second Amended and
Restated Employment Agreement and shall be a binding agreement upon execution by
the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Executive have caused this Amendment to be
executed as of the date first above written.

 

   MATEON THERAPEUTICS, INC. By:   

/S/ WILLIAM D. SCHWIETERMAN

     

/S/ DAVID J. CHAPLIN

   Name:    William D. Schwieterman, M.D.       David J. Chaplin, Ph.D.   
Title:    Chief Executive Officer      